DECISION
The application of the above-named defendant for a review of the sentence of 10 years restitution of $10,223.89, imposed on November 5, 1982, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 10 years with 1 year suspended plus restitution of $10,223.89.
This Board finds that the amendment was necessary in order to conform with the requirements as set forth in 46-18-201, MCA, concerning restitution. Restitution is only applicable if a portion of the sentence is suspended.
We wish to thank Calvin Braaksma of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark Sullivan, John Henson